PER CURIAM.
Chey Lamont Williams appeals an order denying his motion to correct illegal sentence. We affirm.
Defendant-appellant Williams was given consecutive sentences as a departure sentence. These were affirmed without opinion on his direct appeal. Williams v. State, 601 So.2d 566 (Fla. 3d DCA 1992). In a subsequent motion for postconviction relief, it was determined that the legal maximum on count two was thirty years and the sentence on that count was corrected accordingly. As corrected, the consecutive sentences are within the legal maximum and are legal sentences. The current motion to correct illegal sentence was correctly denied.
Affirmed.*

 We have taken judicial notice of this court's file in Williams v. State, 781 So.2d 1098 (Fla. 3d DCA 2001).